Citation Nr: 1728134	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  16-36 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1953 until March 1955 and from October 1961 until August 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2013 and August 2014 rating decisions of the Regional Office (RO) of     the Department of Veterans Affairs (VA).

Although the Veteran has specifically claimed service connection for post-traumatic stress disorder, VA treatment records also indicate a diagnosis of depressive disorder not otherwise specified.  Accordingly, the claim has been expanded to include service connection for an acquired psychiatric disorder, to include the above diagnoses, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  A chronic right shoulder disability was not shown in service or within one year thereafter, and the probative evidence is against a finding that the Veteran's current right shoulder condition is related to service.

2.  The Veteran's claimed in-service stressors have not been corroborated by official sources or other probative evidence.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2016).

2.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R.  §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in February 2010, December 2012, and January 2014.  See 38 U.S.C.A.       §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board notes that no VA examination was conducted with regard to the Veteran's claim for service connection for PTSD.  As pertinent here, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Furthermore, an opinion by a medical health professional based on post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

In this case, VA treatment records show that the Veteran denied combat experience at a mental health evaluation in January 2011.  Additionally, September 2013 and July 2016 VA memoranda formally found that there is insufficient information to submit the Veteran's stressor information for verification by U.S. Army and Joint Services Records Research Center (JSRRC).  In the absence of competent and credible evidence of in-service symptoms or event, a VA examination or opinion   is not warranted.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d);       see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient    to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014), 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology        from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or     might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under   38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or a psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically    on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,       1 Vet. App. 49, 53 (1990).

Right Shoulder Condition

The Veteran essentially contends that he suffers from a right shoulder condition that is related to his active service.  The Veteran submitted a statement in August 2013 in which he stated that his right shoulder was injured when he was inside of a vehicle that slipped off of the road and overturned in Germany in January 1955.

As an initial matter, the Board notes that the Veteran has been diagnosed during    the course of the appeal with degenerative joint disease of the right shoulder.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that the Veteran complained of right shoulder pain after he was struck with a chair by a civilian at a bar in Munich, Germany on July   4, 1954.  A July 9, 1954 X-ray of his right shoulder showed no significant bony abnormality.  He was diagnosed with a contusion of the right shoulder, and with separation of the acromioclavicular joint.  However, the Veteran's upper extremities were noted to be normal at an annual examination on March 21, 1955.  Further,     the Veteran's upper extremities were noted to be normal at his February 1961       re-enlistment examination, and at his June 1962 separation examination.  

The first treatment for his right shoulder following service was in September 2009, when the Veteran reported aching in his shoulder when he does strenuous activity.  The Veteran's private doctor observed that the Veteran had a little pain on abducting his right arm over 90 degrees, but he could still get it through the range of motion.  He diagnosed the Veteran with degenerative arthritis.  VA treatment records show that, in January 2011, an X-ray showed that the Veteran had advanced arthritis in his right shoulder. 

As a chronic right shoulder disability was not shown in service or within one year following service, evidence linking the current disability to service is needed to substantiate the claim.

The Veteran's private doctor submitted a statement dated November 1, 2013 in which he stated that he has been the Veteran's physician for over 30 years, that he is familiar with his medical issues, including his right shoulder injury, and he believes that the injury was more likely than not incurred or aggravated by a vehicle crash in which the Veteran was involved while serving in the Army and stationed in Germany in 1954.  The service treatment records do not document treatment for injuries in a motor vehicle accident.  VA treatment records show that in May 2013 the Veteran reported that he tried to commit suicide over 30 years ago by getting into a motor vehicle accident.  However, again, service treatment records do not document such an incident, and the timing reported suggests a post-service accident.  Further, although this statement was prepared by a physician, it is conclusory and provides no rationale.  Accordingly, the private medical opinion is assigned little, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran underwent VA examination in September 2010.  The examiner conducted an in-person examination of the Veteran, and reviewed the Veteran's claims file.  An X-ray of the Veteran's right shoulder revealed advanced hypertrophic degenerative joint disease of the acromioclavicular joint.  The examiner diagnosed the Veteran with degenerative joint disease of the right shoulder with minimal functional impairment.  The VA examiner opined that the Veteran's degenerative joint disease is less likely than not caused by or related to military service.  The examiner explained that the Veteran had an acute contusion while in service, subsequent examinations while in service were all normal, and there is no documentation in his claims file        of further treatment.  The examiner indicated that the Veteran is noted to have generalized osteoarthritis, which is a condition of aging.  

The Board finds this September 2010 opinion to be the most probative opinion of record.  The opinion was provided following an in-person examination and a review of the claims file, and it provided a detailed rationale addressing the facts of the case.  The examiner considered the in-service and post service history, and provided an alternative etiology for the Veteran's current right shoulder disability. Accordingly, the Board affords this opinion great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate,   fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

While the Veteran believes that his current degenerative joint disease of the right shoulder is related to service, as a lay person, the Veteran has not shown that he    has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence     to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of degenerative joint disease are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current right shoulder degenerative joint disease is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, a chronic right shoulder disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current right shoulder disability is related to service.  Accordingly, the Board finds that    the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence     is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Acquired Psychiatric Disorder

The Veteran contends that he suffers from PTSD as a result of his active service.   In March 2011, VA treatment records show that the Veteran reported that he has recurring nightmares because he saw his best friend killed while he was serving in the Army, and that the Veteran was responsible for the unit.  The Veteran reported that they were unable to locate his friend.  He stated that his friend fell asleep on   the tank wheel base and was crushed when the tank pulled out.  In April 2011, the Veteran reported that he has recurring nightmares and flashbacks of witnessing people get hurt during his training in Germany.    

The Veteran submitted a statement in September 2013 in which he stated that in January 1954, while stationed in Germany, he was on a training mission that involved four C-119 aircrafts taking off at the same time on the same runway in       a line.  The Veteran indicated that he was aboard the second aircraft, and as they rolled down the runway nearing take-off speed directly behind the first aircraft, the pilot yelled out that the first aircraft had stalled in front of them and they "weren't going to make it."  The Veteran stated that he knew he was going to die, but then the pilot was able to lift over the first aircraft.  The Veteran indicated that he suffers from nightmares and has difficulty sleeping due to this incident.  As this incident did not involve an actual plane accident and was essentially a "near miss", it is not capable of verification.

In February 2016, the Veteran submitted a statement in which he stated that his PTSD is due to his participation in a field concentration course in Fort Leonard Wood in Missouri and in Germany from April 1953 until March 1955.

As an initial matter, the Board notes that the Veteran has been diagnosed during    the course of the appeal with PTSD and depressive disorder.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether these conditions are related to service.

Service treatment records are silent for complaints, diagnosis, or treatment of a mental condition.

VA treatment records show that the first treatment for PTSD following service was in November 2010 when the Veteran reported that he has been yelling and kicking in his sleep for about 25 years since military service, and that within the last four to five years, he has been throwing things, slamming doors, cursing, staying angry, and feeling nervous.  A PTSD screening test was positive, as well as a screening test for depression.  The Veteran reported that he was already prescribed Paxil.     The Veteran was referred for an initial mental health evaluation with a VA clinical psychologist.  At the evaluation in January 2011, the Veteran was diagnosed with depressive disorder not otherwise specified.  In March 2011, the Veteran reported that he saw his best friend killed while he was serving in the Army in Korea, and the Veteran was responsible for the unit.  He reported that they were unable to locate his friend.  The Veteran reported that his friend fell asleep on the tank      wheel base and was crushed when the tank pulled out.  The Veteran said that
he has recurring nightmares related to his friend.  

In August 2011, a social worker diagnosed the Veteran with PTSD.  A VA clinical psychologist diagnosed the Veteran with PTSD, as well as depressive disorder, in November 2012.  In January 2013, the Veteran reported having nightmares and flashbacks of people getting hurt during training while he was in the service in Germany.  The Veteran reported that he was doing well in December 2013, and        it was noted that his medication compliance was good.  VA treatment records show that the Veteran continued to see social workers and psychologists regularly for "maintenance visits" through November 2016.

As there is no competent evidence of an acquired psychiatric disorder in service or for many years thereafter, competent evidence linking the current condition with service is required to establish service connection.  

A September 2013 VA memorandum included a formal finding on a lack of information required to verify stressors in connection to the Veteran's PTSD claim. The memorandum stated that the stressful events described by the Veteran were insufficient to send to the Joint Services Records Research Center (JSRRC), and it listed the efforts made to obtain the information necessary to verify the stressful events for the claim. The memorandum further indicated that the Veteran did not provide information including the date of the incident, the place of the incident,         his unit of assignment at the time of the incident, a detailed description of the        event including who was involved, the name and other identifying information concerning any other individuals involved in the event, or first / last names and      units of assignment of those who were killed and / or injured and the unit that each    individual was assigned to.  

A July 2016 VA memorandum also included a formal finding on a lack of information required to verify stressors in connection with the Veteran's PTSD claim.  The memorandum stated that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the U.S. Army and the JSRRC, and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration records.  The memorandum indicated that all procedures to obtain the information from the Veteran were properly followed, and that any further attempts would be futile.  

As discussed above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence       to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  Here, the Veteran did not serve in combat, and there is no independent evidence to corroborate the Veteran's statements as to the occurrence of the claimed stressors.  

In sum, there is no competent and credible evidence of a psychiatric disability during service, no competent and credible evidence corroborating the Veteran's claimed stressors, and no evidence of diagnosis of a psychiatric disorder for decades after service.  

While the Veteran believes that his current PTSD or other psychiatric disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of    an acquired psychiatric disorder, including PTSD, are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion     as to the diagnosis or etiology of his psychiatric disorder is not competent medical evidence.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right shoulder condition is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


